NO. 07-06-0366-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                 JANUARY 23, 2007
                          ______________________________

                          CARLOS A.L. VAUGHN, APPELLANT

                                             V.

          BRUCE ZELLER, JOE NUNN AND KATHY SKINNER, APPELLEES
                   _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

              NO. 092479-00-D; HONORABLE DON EMERSON, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Carlos A.L. Vaughn filed a notice of appeal from a summary judgment in favor of

appellees. The trial court clerk’s record was filed on November 3, 2006. By letter dated

December 20, 2006, the clerk of this court notified Vaughn that appellant’s brief was due

December 4, 2006, but had yet to be filed. See TEX . R. APP. P. 38.6(a), 38.8. The letter

further advised Vaughn that the appeal would be subject to dismissal for want of

prosecution if the brief, or a response reasonably explaining the failure to file a brief with
a showing that appellees had not been injured by the delay, was not filed by January 2,

2007. No brief, motion for extension or other response has been received.


       Accordingly, we now dismiss the appeal for want of prosecution and failure to

comply with a directive of the court. See TEX . R. APP. P. 38.8(a)(1) and 42.3(b), (c).




                                          James T. Campbell
                                              Justice




                                             2